DETAILED ACTION
Claims 1-8, 10-15, and 17-22 are presented for examination based on the amendment filed 01/18/2022.
Claims 9 and 16 are cancelled.
Claims 1, 5, 8, 15, and 19 are amended.
Rejections under 35 USC 103 for claims 1-20 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Claims 1-8, 10-15, and 17-22 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-8, 10-15, and 17-22 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “the transaction data indicative of an order placed on the remote system; validating the received transaction data as validated data; translating the validated data into a set of sequential events based on the order, the set of sequential events indicative of a plurality of user actions for inputting the order at the POS system terminal computer; transmitting the set of sequential events to an ERICA Module executing on the POS  system terminal computer; processing the set of sequential events with the ERICA Module to emulate user actions on a POS system Human Machine Interface (HMI);” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8, and 15 of the instant application (as supported in specification e.g. ¶ [0018], [0021], [0024]-[0025], [0054], [0082]-[0087], [0095], and [0097]-[0102]).
Prior Art of Record
The Prior art of reference Hariharan (U.S. Patent Application Number 2007/094372 A1) discloses: 
(Hariharan: para. [0047] “The typically browser presents the output fields to provide to the user information about the preceding transaction, whereas the browser presents the input fields to allow the user to input data relating to a next transaction.”; para. [0037] “The message constructor 118 is an application program interface (API) that passes data in the form of application layer messages to the legacy application 102 executing on the application server 100.”; para. [0050] “Thus, message 400 received by application server 100 from network server 110 is intended for an instance of the legacy application, as indicated by the message's process ID 410. That instance of legacy application 102 is identified in step 345 by mapper application 106 parsing process ID 410 from message 400. The format of message 400 is also validated by mapper application 106.”; para. [0048] “Conventionally, the browser packages the form data as a string, which includes the values input by the user and the input tags associated with the values. In step 340, in response to receiving the form data, a macro manager 116 of the integration object 114 on network server 110 identifies a macro corresponding to the form. Macro manager 116 provides services to integration object 114 for extracting the user-entered values, the input field tags for the respective values, and the dialog ID from the received form data.”; paras. [0051]-[0052] “Message manager 104 constructs the keystroke event message with the needed information such as the key (character to be sent) along with the status of alt, ctrl, shift keys etc. If there is a string that needs to be sent to legacy application 102, it is sent as a sequence of individual characters.”)
The Prior art of reference Chan (U.S. Patent Application Number 2010/257067 A1) discloses: 
(Chan: para. [0005] “With the growth of electronic commerce (“e-commerce), such as sales over the Internet using a computer or a mobile phone, many sales transactions are carried out at remote locations or servers where the printer and terminal do not reside. Thus, there are businesses that would like to add e-commerce capability to their business model without the need to add or update their current computers and/or point-of-sale systems.”)
The Prior art of reference Woods (U.S. Patent Application Number 2010/0328232 A1) discloses: 	
(Wood: para. [0037] “with reference to FIGS. 4 and 6, the cursor preview window 58 includes a representation of a section of the graphical user interface 30 proximal to the masked segment 46, also referred to as a bounded area 60. Essentially, the cursor preview window 58 contains a copy of the section of the graphics being displayed on the display panel obscured by the touch input. Further, the bounded area 60 typically includes graphics from areas beyond that obscured by the touch input, up to a predetermined limit. The aforementioned section or bounded area 60 may be square or rectangular in shape, though any other displayable shape such as a circle or oval may also be utilized. It is understood that the borders of the bounded area 60 are a predefined distance from a center 47 of the masked segment 46. The center 47 corresponds to the touch input coordinates 49 as sensed by the touch input panel 16. For reasons that will be described in further detail below, the cursor preview window 58 includes a cross-hair cursor 62 disposed at the center 47.”)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525. The examiner can normally be reached generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148